Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00321-CR

                                Richard OCHOA,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR0784W
                 Honorable Maria Teresa Herr, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED June 25, 2014.


                                         _________________________________
                                         Catherine Stone, Chief Justice